Citation Nr: 0105621	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-44 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a low back injury with X-ray evidence of degenerative 
changes, L4-L5 and L5-S1.

2.  Entitlement to a compensable evaluation for recurrent 
major depression with dysthymia.   

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from May 1977 until October 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
subjective complaints of pain; without evidence of limitation 
of motion, weakened strength, or ankylosis.

2.  The veteran's psychiatric disorder does not manifest 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

3.  The veteran's two noncompensable service-connected 
disabilities are not of such character as to clearly 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the residuals of a low back injury with X-ray evidence of 
degenerative changes, L4-L5 and L5-S1, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4, Diagnostic 
Codes 5003, 5292 (2000).

2. The schedular criteria for a compensable evaluation for 
recurrent major depression with dysthymia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.3, Diagnostic Code 9434 (effective prior to 
November 7, 1996), and as amended at 61 Fed. Reg. 52695 
(1996).

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is not 
established.  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the initial evaluations assigned for 
service connection for his low back and psychiatric 
disabilities.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities codified in C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

In this regard, the veteran was scheduled but did not report 
for VA examination in September 1998.  He indicated he would 
contact VA when he relocated, but he did not.  The RO 
attempted to contact him through telephone calls and through 
his representative in October and November 2000, but the 
veteran had left no forwarding address.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service-connected disabilities.  38 C.F.R. 
§ 3.326.  It was the veteran's responsibility to notify VA of 
any change in his address, which he still has not done. 

In Olson v. Principi, 3 Vet. App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  Where a veteran fails to 
report for a scheduled examination, and does not provide VA 
with a justifiable excuse for his absence (examples of good 
cause cited in the regulation have not been asserted in this 
appeal), or make an attempt to reschedule, the benefit shall 
be denied because there remains no adequate means of 
effectively rating the service-connected disability.  See 38 
C.F.R. §§ 3.326, 3.327, 3.655; Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  

Since the RO's various attempts to obtain information and 
evidence have been totally unsuccessful, and because the 
veteran has not contacted VA since 1998 to explain his 
failure to respond to the RO's requests -- or to provide the 
RO and/or his representative with a new address or his 
whereabouts - the Board has no alternative but to rely upon 
the available evidence to determine whether increased 
disability ratings are warranted.  38 C.F.R. § 3.655.

Low Back

Service medical records relate that the veteran reported that 
he injured his back while attempting to lift an object.  
Based on in-service treatment and VA examination, an August 
1995 rating decision granted service connection and assigned 
a noncompensable evaluation for the residuals of a low back 
injury with X-ray evidence of degenerative changes, L4-L5 and 
L5-S1.  This rating has been in effect since then.  

The RO has rated the veteran under Diagnostic Codes 5003 for 
degenerative arthritis.  Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Under Diagnostic Code 5292, 
limitation of motion of the lumbar segment of the spine is 
rated 10 percent when slight, 20 percent when moderate, and 
40 percent when severe.  

The Board concludes, based on the entire record, that the 
veteran's disability picture does not approximate the 
schedular criteria for a 10 percent evaluation for limitation 
of motion of the lumbar segment of the spine.  Recent 
clinical findings do not show that limitation of motion is 
present.  VA examination in February 1995 shows that on 
examination, the veteran was able to flex his back to 95 
degrees.  He could do straight leg raising without any 
problem.  There was no deformity of the back and the 
musculature of the back was in good condition.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses functional loss due to pain, and 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45 in reaching its conclusion 
in this case.  Importantly, as noted, the most recent 
examination of record in 1995 indicated that there was no 
limitation of motion of the lumbar segment of the spine.  The 
veteran then indicated that he had no pain in his lower back 
and he did not take medication.  The VA examiner commented 
that there was no tenderness and no other residuals were 
found.  Objective evidence of excess fatigability, 
incoordination, instability, weakened movement, or other 
manifestations that might demonstrate functional impairment 
is not of record, and the veteran has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  I conclude that the 
schedule does not support an increased rating due to pain 
alone.

Psychiatric Disorder

The RO has evaluated the veteran's psychiatric disorder under 
38 C.F.R. 4.71a, Diagnostic Code 9434, which is for major 
depressive disorder.  Effective November 7, 1996, the 
criteria for rating psychiatric disabilities were revised.  
The application of 38 C.F.R. §§ 4.1, 4.10, assessing the 
actual functional impairment was not affected by this change 
in the law.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Haywood v. West, 12 Vet. App. 55 
(1998).  Therefore the Board will review those manifestations 
listed under Diagnostic Code 9434, both effective as of and 
prior to November 7, 1996.  38 C.F.R. § 4.20.  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(effective prior to November 7, 1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "mild" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (effective prior to 
November 7, 1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment, which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." O.G.C. Prec. 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 3.101 (effective prior to November 7, 1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

The February 1995 VA examination report most closely 
describes psychiatric manifestations contemplated by the 
current noncompensable evaluation.  The veteran reported his 
medical and military service history, and indicated that he 
was not under psychiatric treatment but remained on Paxil.  
He complained of fatigue with poor concentration as a side 
effect of his medication.  Significantly, he reported no 
other symptoms of depression.  He was described as 
appropriately dressed and hygienically clean.  His mood was 
normal.  His affect was appropriate.  His cognitive functions 
were intact and he denied suicidal or homicidal ideation.  
Although he reported that he was taking Paxil, there is no 
evidence of record to verify that he continues to take 
medication to control his symptoms.  Moreover, the examiner 
indicated that the veteran had a history of depression with 
no evidence of a psychiatric disorder at that time.  This 
does not show disability that approximates the impairment 
required for a compensable rating under the old or new 
criteria.

Extraschedular

When evaluating an increased rating claim the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
case, the veteran has offered very little concerning his 
employment and service-connected disabilities.  He reported 
at the February 1995 VA examination that he was working at 
the counter of a record shop.  Prior to that he had worked at 
a hardware store.  The Board notes that the evidence does not 
show that the veteran's service-connected disabilities have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  For example, the record 
does not contain any documentation that he has lost an 
inordinate amount of time from his job due to his service 
connected disabilities or that they markedly affect his 
ability to perform his job duties.  In short, he has not 
produced objective evidence that would indicate that the 
service-connected disabilities have interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that his service-connected 
disorders have resulted in hospitalization.  Neither his 
statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.  In the absence of such factors, the Board finds 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  

38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, when a veteran is suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other rating.

The veteran's only service-connected disabilities are the 
residuals of a low back injury with X-ray evidence of 
degenerative changes, L4-L5 and L5-S1, and recurrent major 
depression with dysthymia, each rated noncompensably 
disabling.  As discussed above, the disabilities are not 
shown to impose any functional limitation that interferes 
with working.  Efforts to obtain further evidence were 
frustrated by the veteran's failure to submit to VA 
examination in September 1998, without adequate cause shown, 
and his subsequent disappearance.  Consequently, the Board 
concludes that the service-connected disabilities are not of 
such character as to clearly interfere with normal 
employability, which would support the assignment of a 10 
percent rating under 38 C.F.R. § 3.324.


ORDER

A compensable evaluation for the residuals of a low back 
injury with X-ray evidence of degenerative changes, L4-L5 and 
L5-S1 is denied.

A compensable evaluation for recurrent major depression with 
dysthymia is denied.   

A 10 percent disability evaluation under 38 C.F.R. § 3.324 is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

